Gunter, Justice.
This appeal is from a judgment that enforced a settlement agreement in a domestic relations case.
The record in this case, as well as the judgment from which the appeal is taken, shows that a settlement was reached by the parties and their counsel after striking a jury but before the presentation of evidence. The settlement and its terms were specifically stated to the trial judge in chambers, and the trial judge then announced in open court to the jury that the case had been settled and the jury was dismissed.
Thereafter, for reasons unnecessary to detail here, the appellant refused to sign the agreement that was reduced to writing and was in accordance with the terms stated to the trial judge. On appellee’s motion to enforce the agreement, the trial judge entered a judgment enforcing it. This appeal followed.
This case is controlled by this court’s decision in Herndon v. Herndon, 227 Ga. 781 (183 SE2d 386) (1971), and the judgment entered below was not erroneous.

Judgment affirmed.


All the Justices concur.

Frank W. Seiler, for appellee.